Citation Nr: 0601498	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for TMJ pain.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

These issues were previously remanded to the RO for 
additional development by the Board in a decision dated in 
February 2004.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2. The medical evidence does not establish that the veteran 
currently suffers from a kidney disorder that is related to 
service.

3.  Benign prostatic hypertrophy was not present in service, 
and is not shown to be related to service.

4.  TMJ pain was not present in service, and is not shown to 
be related to service.

5.  The medical evidence does not establish that the veteran 
currently suffers from a left hip disability that is related 
to service.

6.  A low back disability was not present in service, and is 
not shown to be related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a kidney disorder that is 
related to his period of active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  TMJ pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  The veteran does not have a left hip disability that is 
related to his period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
March 2004 that told him what was necessary for his claims to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC), he was provided with specific 
information as to why his claims seeking service connection 
for a kidney disorder, benign prostatic hypertrophy, TMJ 
pain, a left hip disability, and a low back disability were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the January 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, reports from police 
departments, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
any additional evidence available to help support his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Kidney disorder 

The veteran's service medical records are negative for any 
finding of a kidney disorder.  Periodic examinations in 
service all showed no complaints of genitourinary symptoms 
and no abnormalities found.  The veteran's separation 
examination was also normal with respect to kidney disease or 
a kidney disorder.

There are no VA treatment records or private treatment 
records, and no evidence that the veteran has been treated 
for a kidney disorder since service.

The veteran underwent a VA examination in October 2001.  The 
veteran reported a history of urinary hesitancy, nocturia, 
and postvoid dribbling.  The veteran did not remember if he 
had been diagnosed with a disability related to these 
complaints.  He also reported one episode of painless gross 
hematuria while in service.  The veteran reported normal 
sexual function.  On examination the veteran's abdomen was 
soft without masses or tenderness.  The bladder was normal.  
The prostate was benign to palpation and urinalysis was 
unremarkable.  BUN and creatinine were normal.  X-rays 
revealed no evidence of radiopaque urinary calculus.  There 
was a diagnosis of benign prostatic hypertrophy but no 
indication of a kidney disorder.

The veteran underwent a second VA examination in April 2004.  
The veteran reported a vague history of urinary frequency and 
hematuria with current urinary frequency of two to three 
times per hour during the day and four to five times per hour 
at night.  The veteran complained of intermittent urinary 
hesitancy and intermittent weakening of his stream.  He 
denied dysuria, incontinence and current sexual dysfunction.  
On examination, the veteran's abdomen was benign and his 
bladder was normal.  Urinalysis was unremarkable with BUN, 
creatinine, and electrolytes all within normal limits.  
Urinary flow rate was normal.  The examiner noted that there 
was no evidence based on his serum, BUN, and creatinine, as 
well as his urinalysis that there was any abnormality of 
renal function.

The VA examiner reviewed the veteran's claims folder and 
offered a follow-up opinion in December 2004.  He stated that 
the service medical records and service examinations showed 
no signs of any genitourinary abnormalities.  The examiner 
again stated that there was no evidence of abnormal renal 
function or kidney disease.

Based on the above, the Board finds that entitlement to 
service connection for a kidney disorder should be denied 
because there is not sufficient medical evidence establishing 
that the veteran currently suffers from a kidney disorder.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board finds the VA examinations of October 2001, 
April 2004, and the opinion from December 2004 to be 
persuasive.  The examiner was unable to find any objective 
evidence of a kidney disorder, and all lab testing and 
examination was normal.  Nowhere in the claims folder is 
there a diagnosis of a kidney disorder.  Since there is 
insufficient current medical evidence of a kidney disorder, 
service connection for this condition is not warranted. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
Board acknowledges that the veteran is complaining of a 
current disability, however, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a kidney disorder.

B.  Left hip disability

The service medical records reflect that the veteran 
complained of hip pain in October 1985.  The examination at 
that time showed a full range of motion, and X-rays taken in 
May 1986 revealed no bony, articular, or soft tissue 
abnormality.  The veteran again complained of left hip pain 
in December 1997, but the examination was normal.  The 
separation examination did not show any disability of the 
left hip.

There are no post-service treatment records relating to the 
veteran's left hip, and no evidence that he has sought 
treatment for any disability of the left hip since service.

The veteran underwent a VA examination in October 2001.  The 
veteran complained of his left hip "going out", which the 
examiner described as the loss of feeling in the left leg 
which usually returns after 30 minutes or so.  On 
examination, the left hip had a normal range of motion with 
flexion to 110 degrees, abduction to 50 degrees, internal 
rotation to 20 degrees, and external rotation to 60 degrees, 
all with no pain.  Neurological examination showed strength 
5/5 in the lower extremities, with normal reflexes.  The 
veteran was able to heel and toe walk and to squat and rise.  
Sensation was intact bilaterally in the legs although 
slightly decreased in the right leg.  The veteran had 
palpable pulses in both feet, and the straight leg raising 
test was negative bilaterally.  The examiner was uncertain 
what was causing the veteran's sensation of his left hip 
"going out" and he did not indicate any diagnosis regarding 
the left hip.

The veteran underwent a second VA examination in April 2004.  
The examiner reviewed the service medical records showing 
complaints of left hip pain, but noted that the X-rays in May 
1986 were negative and the veteran's separation examination 
was negative for treatment, history, or diagnosis of 
residuals of any chronic disease or traumatic injury to the 
left hip and/or pelvis.  The veteran reported symptoms of 
left hip pain.  He stated that his hip did not bother him as 
long as he wore Spandex shorts.  On examination the veteran 
stood normally and had a normal gait.  Range of motion of the 
left hip was normal with flexion to 115 degrees, abduction to 
45 degrees, internal rotation to 20 degrees, and external 
rotation to 50 degrees.  There was slight low back pain with 
hip flexion, but no pain in the left hip.  There was no 
additional limitation of motion after repetitive motion.  X-
rays of the left hip were essentially unremarkable.  The 
examiner offered his opinion, based on the examination and 
the X-rays, that it was less than likely that the veteran had 
any left hip problem that was the direct result of any 
service-related process or event.

Based on the above, the Board finds that entitlement to 
service connection for a left hip disability should be denied 
because there is not sufficient medical evidence establishing 
that the veteran currently suffers from a left hip 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. 223 
(1992).  The Board finds the VA examinations of October 2001, 
and April 2004 to be persuasive.  The examiner was unable to 
find any objective evidence of a left hip disability, with a 
full range of motion and no abnormalities shown on X-ray.  
Nowhere in the claims folder is there a diagnosis of a left 
hip disability.  Since there is insufficient current medical 
evidence of a left hip disability service connection for this 
condition is not warranted. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  The Board acknowledges that the 
veteran is complaining of a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for a left hip disability

C.  Benign prostatic hypertrophy

The service medical records are negative for any diagnosis of 
a prostate disability.  Periodic service examinations, 
including the separation examination were negative for any 
diagnosis of or treatment for any genitourinary disability.  
Similarly, there are no post-service treatment records 
showing treatment for any prostate disability, including 
benign prostatic hypertrophy.

The veteran underwent a VA examination in October 2001.  The 
veteran reported a history of urinary hesitancy, nocturia, 
and postvoid dribbling.  He did not remember if he had been 
diagnosed with a disability related to these complaints.  He 
also reported an episode of painless gross hematuria while in 
service.  The veteran reported normal sexual function.  On 
examination the veteran's abdomen was soft without masses or 
tenderness.  The bladder was normal, the prostate was benign 
to palpation, and urinalysis was unremarkable.  BUN and 
creatinine were normal.  The veteran's PSA was normal.  There 
was a diagnosis of benign prostatic hypertrophy, but no 
etiology was noted.

The veteran underwent a second VA examination in April 2004.  
The veteran reported a vague history of urinary frequency and 
hematuria.  The veteran reported current urinary frequency of 
two to three times per hour during the day and four to five 
times per hour at night.  The veteran complained of 
intermittent urinary hesitancy and intermittent weakening of 
his stream.  He denied dysuria or incontinence.  The veteran 
indicated he had no current sexual dysfunction.  On 
examination, the veteran's abdomen was benign and his bladder 
was normal.  Urinalysis was unremarkable with BUN, 
creatinine, and electrolytes all within normal limits, and 
the veteran's PSA was again normal.  The diagnosis was benign 
prostatic hypertrophy, but again without an etiology opinion.

The examiner provided a follow-up opinion in December 2004.  
The examiner reviewed the veteran's service medical records 
and the results of the October 2001 and April 2004 VA 
examinations and offered his opinion that the veteran's 
benign prostatic hypertrophy was not related to service, 
since there was no indication in the service medical records 
of any prostate disability, or any other genitourinary 
abnormality.

Since there is no evidence of a link between the veteran's 
current benign prostatic hypertrophy and service, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  There is a 
clear medical opinion of record that states the disability is 
not related to service, and no medical evidence to the 
contrary.  The Board acknowledges that the veteran is 
complaining of a current disability, however, while the 
veteran is competent to describe symptoms, he is not a 
medical professional, and is not competent to offer opinions 
as to the diagnosis or etiology of medical conditions.  See, 
Espiritu, 2 Vet. App. 492 (1992).  Service connection is not 
warranted for benign prostatic hypertrophy.

D.  TMJ pain

Service medical records, including dental records are 
negative for any complaint, treatment, or residuals of any 
chronic disease or traumatic injury of the mouth, teeth, 
face, nose, or jaw, other than routine teeth extraction.  
There was a treatment note dated in May 2000 that indicated 
the veteran had jaw pain, as a result of not wearing his 
lower partial denture.  There was no indication that this 
pain was in the TMJ nor is there a recommendation for further 
TMJ evaluation.

The veteran was provided a VA examination in September 2001.  
The veteran reported that while on active duty he developed 
difficulty opening and closing his jaw and difficulty with 
speech.  He stated that he had pain on the right and left 
sides of his mouth which was intermittent and had been 
treated with pain medication.  On examination the veteran was 
noted to have some difficulty speaking and chewing food.  The 
veteran had 10 missing teeth that could be replaced by a 
prothesis.  The veteran had an acceptable maxillary removable 
partial denture.  The range of motion of the jaw was opening 
to 40 millimeters, left lateral to 8 millimeters, right 
lateral to 10 millimeters, and protrusion to 10 millimeters.  
A clinical examination and Panorex X-rays were done which 
revealed that the veteran has generalized slight to moderate 
periodontal disease, no caries.  The TMJ examination revealed 
tenderness in the masseter muscles on the right and left 
side.  The temporalis muscles and the lateral pterygoid 
muscles were not tender to palpation.  There was no trismus 
in the muscles and no popping or clicking on opening or 
closing.  There was no crepitus in the TMJ and no evidence of 
bruxism.  The diagnosis was intermittent TMJ pain.

The veteran was provided a second VA examination in March 
2004.  The examiner noted no history of trauma to the face or 
jaw while in service, although the veteran did have some 
teeth removed.  The veteran reported that his TMJ pain began 
while on active duty and that it was treated with Motrin, but 
no other treatment.  The veteran stated that his pain began 
after a fall in service.  On examination there was no 
numbness of the lips, tongue or gums.  The veteran reported 
no difficulty speaking, but did report difficulty chewing.  
Range of motion of the jaw was 37 millimeters maximum 
opening, left lateral 12 millimeters, right lateral 10 
millimeters, and protrusion 8 millimeters.  There was no 
popping or clicking on opening or closing on either the right 
or the left TMJ.  Palpation of the muscle of mastication 
revealed that the veteran stated that the right and left 
masseter and right and left lateral pterygoids were tender to 
palpation.  There was no evidence of trismus in any of the 
muscles of mastication, and no evidence of fatigue or closed 
lock.  X-rays and examination showed no caries with poor oral 
hygiene and active mild to moderate periodontal disease.  The 
examiner offered his opinion that the veteran's muscle 
soreness was not related to service or related to any service 
trauma.

Since there is no evidence of a link between the veteran's 
current facial muscle pain and service, service connection 
for this condition is not warranted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  There is a clear medical 
opinion of record that states the disability is not related 
to service, and no medical evidence to the contrary.  The 
Board acknowledges that the veteran is complaining of a 
current disability, however, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu, 2 Vet. 
App. 492 (1992).  Service connection is not warranted for TMJ 
pain.

E.  Low back disability

The veteran's service medical records show that he complained 
of low back pain after a car accident in July 1989.  
Examination including X-rays revealed no abnormalities of the 
lumbar spine.  There was no evidence of a herniated disc or 
any disc fracture.  The veteran did mention his history of 
back pain in March and May 2000.  The veteran's separation 
examination was negative for any mention of a lumbar spine 
disability.

The veteran underwent a VA examination in October 2001.  The 
veteran complained of pain in his upper and lower back 
including increased pain with increased levels of activity.  
The veteran described intermittent pain, numbness, and 
tingling in both legs down to the feet.  On examination there 
was no spasm noted.  Range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 20 degrees, and right and 
left lateral bending to 30 degrees bilaterally.  There was no 
pain on motion.  X-rays showed mild scoliosis with 
degenerative changes L5-S1.

The veteran underwent a second VA examination in April 2004.  
The veteran continued to report low back pain.  On 
examination the veteran was able to stand erect and there was 
no muscle spasm noted.  The veteran did have slight 
tenderness to palpation in the midline of the lower lumbar 
area.  Range of motion of the lumbar spine was flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
being to 30 degrees bilaterally, and right and left lateral 
rotation to 30 degrees bilaterally.  There was no pain on 
motion of the lumbar spine and no additional limitation after 
repetitive motion.  X-rays showed lumbar scoliosis with mild 
spurring at L4-5.  There was no indication of degenerative 
changes at L5-S1.  The examiner gave his opinion that based 
on the lack of evidence of an ongoing disability in service 
and based on the records it is less than likely that the 
veteran's scoliosis is the direct and proximate result of any 
service-related process or event.

Since there is no evidence of a link between the veteran's 
current low back pain and scoliosis of the lumbar spine and 
service, service connection for this condition is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  There is a clear medical opinion of record that 
states the disability is not related to service, and no 
medical evidence to the contrary.  The Board acknowledges 
that the veteran is complaining of a current disability, 
however, while the veteran is competent to describe symptoms, 
he is not a medical professional, and is not competent to 
offer opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for a low back disability.


ORDER

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for TMJ pain is denied.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


